Opinion of the Court by


Napton, Judge.

The appellee sued Grant in assumpsit, upon a promissory note for $62 50. The declaration averred, that on the 25th day of August, 1840, at, &c., defendant made his certain agreement in writing, dated the day and year aforesaid, and thereby then and there promised to pay, &c. Upon the trial, the plaintiff offered in evidence a note, answering to the description of the declaration, except that it bore no date at all. The defendant below objected to the note, but the court allowed it to go to the jury. There was a verdict and judgment for plaintiff, motion for a new trial by defendant, and exceptions duly saved.
instating the date of a promissory note, it must be truly stated ; bnd if the note bears no date, it may be alleged to have been made at any day ; and in that case, the words “bearing date,” or “dated,” being descriptive words, must be omitted. 1 Chitty’s Plead., 258. It is the opinion of *190this court that it was error to allow this note to go to the
Judgment reversed and cause remanded.